Title: From George Washington to the United States Senate and House of Representatives, 8 February 1792
From: Washington, George
To: United States Senate and House of Representatives

 

United States [Philadelphia] February the 8th 1792
Gentlemen of the Senate, and of the House of Representatives.

An article of expence having occurred in the department of foreign affairs for which no provision has been made by law, I lay before you a letter from the Secretary of State explaining the same, in order that you may do thereon what you shall find to be right.

Go: Washington

